        Case 4:19-cr-00057-BMM Document 77 Filed 09/21/20 Page 1 of 2



R. HENRY BRANOM JR.
Assistant Federal Defender
Federal Defenders of Montana
Great Falls Office
104 2nd Street South, Suite 301
Great Falls, MT 59401
hank_branom@fd.org
Phone: (406) 727-5328
Fax: (406) 727-4329
      Attorney for Defendant


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                       GREAT FALLS MONTANA

 UNITED STATES OF AMERICA,                     Case No. CR 19-57-GF-BMM

                Plaintiff,                    DEFENDANT’S MOTION TO
                                                ENTER GUILTY PLEA
 vs.

 JOSHUA JAMES BIRDRATTLER,

               Defendant.

       Joshua James Birdrattler, the Defendant, by and through his attorneys, R.

Henry Branom Jr., Assistant Federal Defender, and the Federal Defenders of

Montana, hereby moves this Honorable Court to allow him to enter a plea of guilty

to assault by striking, beating or wounding, in violation of 18 U.S.C. §§ 1153(a) and

113(a)(4), the sole count contained in the superseding information in this matter.




                                         1
        Case 4:19-cr-00057-BMM Document 77 Filed 09/21/20 Page 2 of 2



      The fully executed plea agreement will be filed separately with no

requirement to seal.

      Defendant consents to a referral of the Change of Plea proceedings to a United

States Magistrate Judge in accord with Fed.R.Crim.P. 59(b).

      RESPECTFULLY SUBMITTED this 21st day of September, 2020.


                                      /s/ R. Henry Branom Jr.


                        CERTIFICATE OF SERVICE
                               L.R. 5.2(b)

      I hereby certify that on September 21, 2020, a copy of the foregoing document

was served on the following persons by the following means:

1, 2 CM-ECF
     Hand Delivery
3    Mail
     Overnight Delivery Service
     Fax
     E-Mail

1.    CLERK, UNITED STATES DISTRICT COURT

2.    CASSADY A. ADAMS
      Assistant United States Attorney
      Counsel for the United States of America

3.    JOSHUA JAMES BIRDRATTLER
      Defendant


                                      /s/ R. Henry Branom Jr.

                                         2
